     Case 2:20-cv-01223-APG-VCF Document 17 Filed 07/28/20 Page 1 of 2


 1   DICKINSON WRIGHT PLLC
     MICHAEL N. FEDER, ESQ. (NBN 7332)
 2   BROOKS T. WESTERGARD, ESQ. (NBN 14300)
     3883 Howard Hughes Parkway, Suite 800
 3   Las Vegas, NV 89169
 4   Tel: 702-550-4400
     Fax: 844-670-6009
 5   Email: MFeder@dickinsonwright.com
     Email: BWestergard@dickinsonwright.com
 6
     Attorneys for Defendant Ronald S. Jankov
 7

 8                                UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10
                                                          CASE NO. 2:20-cv-01223-APG-VCF
11    PHILADELPHIA INDEMNITY INSURANCE
       COMPANY, a Pennsylvania Corporation,
12
                              Plaintiff,               PHILADELPHIA INDEMNITY
13                                                INSURANCE COMPANY and RONALD
       vs.                                        S. JANKOV STIPULATION TO AMEND
14                                                 BRIEFING SCHEDULE ON REQUEST
      RONALD S. JANKOV, an individual; DOE           FOR TEMPORARY RESTRAINING
15    INDIVIDUALS 1 through 10, inclusive; ROE             ORDER (ECF No. 10)
      BUSINESS ENTITIES 11 through 20, inclusive,
16                                                          (Second Request)
                        Defendants.
17                                                                         ORDER
18
             Plaintiff, Philadelphia Indemnity Insurance Company (“Philadelphia”), by and through its
19
     attorneys, The Faux Law Group, and Defendant Ronald S. Jankov (“Jankov”), by and through his
20
     attorneys, Dickinson Wright PLLC, respectfully request the Court to amend the briefing set forth
21
     in the Court’s Order entered on July 21, 2020 (the “Order”) approving the Stipulation to Continue
22
     Hearing and Briefing Schedule on Request for Temporary Restraining Order (ECF No. 8) (“First
23
     Stipulation”):
24
             1.       On July, 21, 2020, this Court entered the Order granting the First Stipulation. (ECF
25
     No. 14)
26
             2.       Pursuant to the Order, Jankov’s response is due on or before Tuesday, July 28,
27
     2020, and Philadelphia’s reply is due on or before Monday, August 3, 2020 (ECF No. 14).
28


                                                     1 of 2
     Case 2:20-cv-01223-APG-VCF Document 17 Filed 07/28/20 Page 2 of 2


 1           3.      Due to certain scheduling conflicts, the parties have agreed to adjust the briefing

 2   set forth in the Order such that Jankov’s Response would be due on or before Thursday, July 30,

 3   2020, and Philadelphia’s Reply would be due on or before Thursday, August 6, 2020.

 4           4.      This Stipulation is made in good faith, and not for purposes of delay.

 5   Dated this 28th day of July, 2020

 6
     DICKINSON WRIGHT PLLC                                   THE FAUX LAW GROUP
 7
     /s/ Michael N. Feder__________________                  /s/ Kurt C. Faux_____________________
 8   MICHAEL N. FEDER, ESQ. (NBN 7332)                       KURT C. FAUX, ESQ. (NBN 3407)
 9   BROOKS T. WESTERGARD, ESQ. (NBN 14300)                  WILLI H. SIEPMANN, ESQ. (NBN 2478)
     3883 Howard Hughes Parkway, Suite 800                   2625 N. Green Valley Parkway, Suite. 100
10   Las Vegas, NV 89169                                     Henderson, NV 89014
     Attorneys for Defendant Ronald S. Jankov                Attorneys for Philadelphia Indemnity
11                                                           Insurance Company
12
                                                  ORDER
13
             Based on the foregoing stipulation, IT IS HEREBY ORDERED that this Court’s Order
14
     entered on July 21, 2020 approving the First Stipulation is amended as to the briefing schedule
15
     only as follows:
16
             1.      Jankov shall submit his Response on or before Thursday, July 30, 2020; and
17
             2.      Philadelphia shall submit its Reply to Jankov’s Response on or before Thursday,
18
     August 6, 2020.
19
                                                   _______________________________________
20                                                 UNITED
                                                   UNITED STATES
                                                             STATESDISTRICT
                                                                     DISTRICTCOURT
                                                                                JUDGEJUDGE
                                                   Dated: July 28, 2020.
21                                                 Dated: _______________, 2020
     4819-6028-4613 v5 [93690-1]
22

23

24

25

26
27

28


                                                    2 of 2
